DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The instant application is a Continuation of application 14/372,878 filed 17 July 2014, which is a National stage entry of International application PCT/EP2013/050822 filed 17 January 2013, which is itself a continuation of earlier U.S. application 13/354,714 filed 20 January 2012.

Status of the Claims
Claims 1-19 are pending, presented for examination, and rejected as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dubach-Powell (U.S. PGPub. 2009/0208425), in view of Rademacher (U.S. PGPub. 2006/0182786).
Applicants Claims are directed to the treatment of Duchene Muscular Dystrophy (DMD) by the oral delivery of a transmucosal polymeric drug delivery film of polyalcohols or cellulose derivatives and defined concentrations of idebenone that dissolves in the mouth.  Dependent claims specify the location the administering step is to take place, or specifies additional components to be incorporated into the administration system.
Dubach-Powell describes a variety of compositions employed for transmucosal delivery of idebenone to, among others, the oral mucosa of Claim 2.  [0001; 0017-19].  Dubach-Powell indicated that there are practical challenges to the oral administration of idebenone to patients with swallowing difficulties such as those with Duchenne Muscular Dystrophy of the instant see In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Dubach-Powell indicates that using transmucosal delivery systems is capable of providing therapeutic plasma levels of idebenone employing significantly reduced dosages compared to alternative oral dosage forms, capable of achieving maximum blood plasma concentrations in about 6 minutes,  implying that the pharmacokinetic parameters of the instant claims are result-effective variables subject to optimization through routine experimentation of the skilled artisan.  [0015; 0025; 0045-55].  Dubach-Powell indicates that the idebenone of the transmucosal delivery form may be combined with additional active ingredients including the 6a-methylpredinsolone-21-sodium succinate of Claims 3-6 described as routinely used in DMD patients.  [0027].  
Rademacher describes film-shaped compositions used for the transmucosal delivery of active agents to humans.  [0003].  When applied in the oral cavity the agents are released to the surrounding saliva and subsequently absorbed by the oral mucosa.  [0008].  Rademacher indicates these films may have a single, or multiple layers as set forth by instant Claim 19.  [0026].  These films are described as capable of disintegrating in less than 15 minutes, and being absorbed directly thereafter.  [0028].  Each of the instantly claimed polyvinyl alcohol and carboxymethyl cellulose, and hydroxypropylmethylcellulose are described as materials suitable for formulating such fast-dissolving transmucosal films, particularly employed in concentrations see Peterson, supra.  The active agents are incorporated into such films in any of dissolved, dispersed, or suspended forms.  [0037].  Active agents are described as representing between about 0.1-50% by weight of the film formulations, overlapping and rendering obvious the active agent concentrations set forth by the instant claims.  [0039], see Peterson, supra.  Optional additional ingredients include, for example, sweeteners.  [0039].  
It must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Here, transmucosal delivery of combinations of idebenone and steroids such as 6a-methylpredinsolone-21-sodium succinate in combination with carrier materials, each in various concentrations is taught as usefully improving drug delivery and providing therapeutic plasma concentrations of idebenone in patients with swallowing difficulties such as the Duchenne Muscular Dystrophy patients of the instant claims.  Single- or monolayer polymer films .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,716,762 in view of Dubach-Powell.  The ‘762 patent claims transmucosal idebenone delivery compositions overlapping those of the instant claims, while reciting, among other alternatives, Duchene Muscular Dystrophy as among alternative disorders such transmucosal drug delivery forms are capable of treating.  While the ‘762 patent does not recite the glucocorticosteriods of the instant claims, Dubach-Powell indicates that the 6a-methylpredinsolone-21-sodium succinate claimed is commonly combined with the idebenone of the ‘762 claims to treat DMD.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613